On February 28, 1919, the following opinion was filed:
Per Curiam.
It is true that plaintiff’s plat, not in the return when the case was argued, but submitted with the petition for re-hearing, shows a deviation from the ditch established by the county board, crossing and recrossing the latter at many points. But the plat is somewhat misleading in that the plow ditch made by defendants and the location of the ditch established by the board are both indicated by single lines. The width of the ditches is not shown. Were that done the two would occupy more ground in common -than the present plat would indicate. But be that as it may, it is certain that a ditch was lawfully located in the ravine where defendants made the plow ditch. Damages have been awarded plaintiff for such location. And it seems to us that if there has been a trespass the extent thereof and resulting damages cannot be arrived at with justice to the parties without the court and the jury taking into considera*449tion the duly located ditch and that compensation therefor has been provided, such compensation, however,, is not to reduce the damages resulting from work done outside the proper boundaries of the established ditqh. This was not done in the trial had; and we therefore think a new trial imperative. The re-hearing is denied.